OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                           AUSTIN




Honorable VfilllamJ. Larnon
Seoretarg of State
Austin, Texas
Dear Sir:           Attention;      Claud




                                     to z8aov8r additlondl
                                    dot, which had been
                                    n goes rsoelptr ala&&l
                                 88 done In Inter-State Com-
                                 In favor or the plfilntlfis
                                tlon ~sult brought by ,Che
                                y In Cause no. 60266 and
                        In the 98th Dietriot Court oi Travis
                         ditlonal rranohi8e taxes paid undrr
                         had b88n alrasesedon the bade o$
                        pt8 olalmed a8 belne derived from
                   n Inter-Stats Ccsameroe. The plaintIf?
                   the Southern Pins Lumbsr Compeny suit
    are member8 oi ~ths Teraa Btat8 Maauraoturera A88osli-
    tion. The Amooiatlon    ha8 e8ked p8rmi88ion Of the
    Seoretiaryor State to allow on8 or their r8pre8enta-
    tiTf38to iuqmot the 18d&Sr 8hOst8 Or this oftie ?Or
    the plil'pO8e
                or ooaiplllllga li8t of the oorporatiozie rho
    are not memb8rs Oi the T8Xa8 State MalAuiaOtWlrer8  A8800:8-
    tlon and who paid, wlthout prote8t, th8 additional    traa-
    Ohi, tax a8B8888d in 1938 on the ba8i8 d 100% Of th8ir
    @OS8 reOtlipt8being d8rired fiOlll bailin    done in T8Xa8.
                                                                        577



Honorable William J. Lmmoa,      pago 2


                     Art.
              “tJZld8r    7089 O? th8 R8t188d Statute8 uhloh
        8aJ8 in paft: 'aaid r8pOrt 8ha11 be d8emsd to b8
        prlvlleged and not for llupeotlon by the general
        publlo', ato., would thi8 off100 hare ths authority
        t0 pumit iII8p6OtiOnOf the 18dgar aOOOIiIIt of the88
        oorporatlon8?~
           Art1010 7089 of th8 R8vi8ed Civil Statute8 oi
T8xa8, 1925, a8 emended, and r8?U?8d to in your 18tt.r.
r8ads    a8 fOuOw8:

                      Said report 8hill b8 demed     to b8 privi-
        lag8d iid'&    ror the iwpeotltm of Ohs general      tiblio,
        but a bona rid8 8tOOkhOldu Oming 0llbpm 08lltP1s)
        Or more Ot th8 outrtlrrding  8to@k Of any OorporatiQ,
        B6J 8XS4lkin88uOh r8tUWl6 UpOn pZ88@QtatiUCl Of @?id8Qe8
        Oi 8uOh Ownezrbip t0 th8 #*0?8krl of 8tat8. NO Oth8r
        8X8min8tiOn,  diSOlO8luO8,  or ~80, 8hall b8 p8zrittad
        Of raid report8 8XOept illthe 0-88       Of 8QO jodloial
        pxOOQding8 hi uhlah the stat8 18 a gmrty or iIIa 8Idt
        by the state to OanOal th8 p8rrit or fOTf8lt th8 OhUt8r
        of 8uoh oorporation or to soueot penalties for a riola-
        tlon of the law8 of thi8 Btat8, or ror lnform8tlon of
        mhy offioer, Of this State ohargad wlth tha enforoar8nt
        Of it8 tiw8, Ineluding th8 @mptrOue@       Of Pub110 AOOOMt8,
        State Auditor and the dtata Tu h~unis8ioner. . . .*
           We hare oaretullp examined Chapter 3 of Title 122
of the R8vi8ed Civil Statute8 of T8%a8, and W8 hare be8n
unable to find any statute whioh 8p8alfiO~iy make8 a ledger
sheet aooount a pub110 reoord and open to the inspeotion of
the general publlo.
             We are adrillsdby your Departmnt that tha ladgm
sheet8 are used in International     tabtilatlng    machine8 and OOn-
taln a reoapltuletlon, or at least refleot sum8 of the data,
which IS 8hOwIIby the franOh       tax report required to be
?il&i under Chapter 3 of aald.Title 122 of the Revised Civil
Statutes   of Texas.  It will 8how a composite record o? data,
dates,   other material and pertinent lb?orm8tiOn used by your
offtoe In making it8 oaloulation to 8how the amount of rran-
oh.588tax due, the date8 of'any paym8ht theroot, the emOUllt,
If any, paid under protest and auy 8.mountwhich might b8 baok
aesessed by the Seoretary    of State or knj     fkmount which might
be a88e6Ead in addition   to the ainountOf tax a8 QalOtiatOd
by the oorporatlon In Its franohlse tax report filed with th8
Seoretiaryor State. It will, ln a propox oa8o where tha
 Honorable William J. Lawson, paga 3


 OOrpOratlOn ha8 bsoome dsllnqueat in the p~ment ai it8
 iranOhi8a taxs8, 8how the date and the aat        of th8
 Ssoretary    of State in forfsltlng the corporation*8 right
 to do businees in the State, In the manner 8pOOifiO~lp
 provided in Arti        7091 Of said Chapter f of Tit18 122,
 R.C.S.    of Texas.

                 We are oonpelled to the 00n0lu8i04 that th8
  legirlatmr iutanded, by the 8naotr44t of Mtio~8         7089,
  8UpZfA,t0 pl'8teJit   the gNI8ral pub110 from b4Vlag 1100.88
  to the rrauohise tax re ortr r4qoir8d to be filed       dth
  the SaOretex~ of State iiy any boae8ti.o or foreign oar-
  paration,     and in addition thereto that  the 8oope of th8
  atatuts   would apply to any other x8OOxd8whioh rotlaot
  any data (IIinioraation takea from #aid fPMOhi84 tu
             It   18 evid8nt that the lsg%8lativ8 purpO44 14
  ~%%ng         that the report8 4hould b8 ritll4@d    ?rw
  g844ra.lpub110 in8p4OtiOa ~48 @brie E. d44igmd to
  prermt persons from lnqulring into th8 iinanoial 4t8tu4
  of a oorporation,     poarfbly to  it8 8ubarra44444t, and that
i ruoh UI in4p8OtiM      WI8 proh:b&tad in the tllt8r88tOf pub-
  lie polloy., We bellare that      tha~ledgro 8hWt8 of laoh
  obrporat~on     aoootmt ara autitlad to the 4am8 immuulty
-'trora iIl8PaOtiOL To hold Otharvi84 would, w thialt,be
  authorleing that to be done lndlrwtlp rhloh 18 db8OtlY
  and ex&ewl.y      forbidden by the obahut8. There 14 nothing
  to prevent a pemti,      who la famil~u with the tax tat8,
  and rho i4 glva4 th8 total anion& Of the tax l4 804 4 ed     by
  the Seomtarp      of Stats, fran figuring baok to the oapital
  4truatum of a aorporatlon, which 18 among the thing4 the
  8t8tUte was designed to prevent.

             It Is olsar that under the faot4 pra46nttd by
 fou the pereon desiring to inapeot the ledge% sheet8 doe8
 not purport to be a etoakholder cmnisg On4 per oant (1%)
 OX more of the oatetaudlng 4took Of aa~ oOrpOratiOnr
 Eeith8r do the tact8 8hoW that said applioant ooiueewith-
 in any or ths other 4p40iri.00x08 tlonr or the privilega
 rule 4nnounc4d  in said Artiole 70 fi 9, 4upra.

             xt r&low,   froiawhat wa hare 8ald, that lour
  qu88ti0IImU8t b8 4pQOif10a11y ansrerrd in th8 48$atfT8.
      ,zdiiLd

579